COURT OF APPEALS












COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
  PASO, TEXAS
 
                                                                              )
                                                                              )               No.  08-03-00298-CV
                                                                              )
                                                                              )                    Appeal from the
IN THE INTEREST OF E.M. and
C.M.,              )
CHILDREN,                                                         )                 
65th District Court
                                                                              )
                                                                              )           
of El Paso County, Texas
                                                                              )
                                                                              )              
 (TC# 2001CM8129)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court is an agreed motion of settlement on appeal, requesting that this Court
set aside the trial court=s
judgment without regard to the merits and remand the case to the trial court for
rendition of judgment in accordance with the parties= agreement.  Texas Rules of Appellate Procedure 42.1(a)(2), provides:
(a)        On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
.               .               .
 
(2)        By Agreement.  In accordance with an agreement signed by the
parties or their attorneys and filed with the clerk, the court may:
 




(A)       render judgment
effectuating the parties=
agreements;
 
(B)       set aside the trial court=s judgment without regard to the merits
and remand the case to the trial court for rendition of judgment in accordance
with the agreements; or
 
(C)       abate the appeal
and permit proceedings in the trial court to effectuate the agreement.
 
On July 8, 2003, this Court referred the
parties to mediation pursuant to Tex.Civ.Prac.&Rem.Code Ann. '
154.021, et. seq.  In their agreed motion, the parties represent
to this Court that a mediation was convened on August 11, 2003 with all parties in
attendance, along with their counsel of record, and full resolution of the
issues was accomplished.  The parties
have complied with the requirements of Rule 42.1(a)(2).  The Court has considered this cause on the parties=
motion and concludes the motion should be granted.  Accordingly, we set aside the trial court=s judgment without regard to the
merits, and remand this cause to the trial court for rendition of judgment in
accordance with the parties=
settlement agreement.
 
 
September 19, 2003
DAVID WELLINGTON CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.